DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (US 8,129,444) in view of Windisch et al. (US 6,730,156).
Regarding claims 1-9, 11-12, 16-17 and 19-20:  Hecht et al. (US ‘444) discloses dental adhesive compositions [abstract], wherein Example 4 [Ex. 4; 8:50-9:12] contains a powder component and liquid component {corresponding to the kit} (3 parts powder and 1 part liquid).  The powder contains strontium aluminum fluorosilicate glass (silanized), calcium hydroxide, sodium toluenesulfinate, 1,3-dimethyl-5-phenylbarbituric acid, sodium peroxoxdisulfate and pyrogenic silica.  The liquid contains 1,3-glyceryl dimethacrylate phosphate, propoxylated bisphenol A dimethacrylate, triethyleneglycol dimethacrylate, camphorquinone, Cu(II) acetate and 2,6-di-tert-butyl-4-methylphenol [Ex. 4; 8:50-9:12].  
Hecht et al. (US ‘444) does not disclose a nanocluster filler.  However, Windisch et al. (US ‘156) discloses clustered fillers for dental adhesive materials [abstract; 2:40-50], wherein the clustered fillers are nanoclusters, prepared from silica and zirconia [5:62-65; 6:42-50; 25:49-26:40], and are used in an amount of about 35 wt% (38 wt% in Ex. 9 [28:59-63]) [20:20-25].  Hecht et al. (US ‘444) and Windisch et al. (US ‘156) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental adhesives.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined Si/Zr nanoclusters, as taught by Windisch et al. (US ‘156) in the invention of Hecht et al. (US ‘444), and would have been motivated to do so since Windisch et al. (US ‘156) suggests that Si/Zr nanocluster fillers afford dental materials having radiopacity, high strength and high aesthetic character [2:32-40]. 
Regarding claim 10:  Hecht et al. (US ‘444) and Windisch et al. (US ‘156) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Hecht et al. (US et al. (US ‘444) discloses the redox system contains 14.9-50 wt% (thio)barbituric acid, 30-70 wt% peroxodisulfate, 10-35 wt% sulfinic acid compound, and 0.1 to 5 wt% of a copper compound [6:30-41].  Windisch et al. (US ‘156) discloses the nanoclusters are used in an amount of about 35 wt% (38 wt% in Ex. 9 [28:59-63]) [20:20-25].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 13:  Hecht et al. (US ‘444) discloses mixing the powder and liquid components (3:1) and applying the adhesive mixture to teeth [9:36-10:42].
Regarding claim 14:  Hecht et al. (US ‘444) and Windisch et al. (US ‘156) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Hecht et al. (US ‘444) discloses the adhesive can be used with core buildup and dental engineering materials [7:39-42]; Windisch et al. (US ‘156) discloses mill blanks [2:40-50].
Regarding claim 15:  Hecht et al. (US ‘444) and Windisch et al. (US ‘156) discloses the basic claimed composition [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. the nanocluster filler reduces the electrical charge of the powder part components, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (US 8,129,444) in view of Windisch et al. (US 6,730,156) as applied to claim 1 above, when taken with Wang et al. (WO 95/22956).
Regarding claim 18:  Hecht et al. (US ‘444) and Windisch et al. (US ‘156) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Hecht et al. (US ‘444) discloses inert inorganic fillers, such as Sr/Al/borosilicate glass [5:30-36].
Wang et al. (WO ‘956) provides evidence for Sr/Al/borosilicate glass as non-reactive inorganic fillers [pg. 15, ln. 19-29].

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. The rejection of claims 1-20 based upon Hecht et al. (US 8,129,444) and Windisch et al. (US 6,730,156) is maintained.
Hecht et al. (US ‘444) was relied on for disclosing dental adhesive compositions [abstract], wherein Example 4 [Ex. 4; 8:50-9:12] contains a powder component and liquid component {corresponding to the kit} (3 parts powder and 1 part liquid).  The powder contains strontium aluminum fluorosilicate glass (silanized), calcium hydroxide, sodium toluenesulfinate, 1,3-dimethyl-5-phenylbarbituric acid, sodium peroxoxdisulfate and pyrogenic silica.  The liquid contains 1,3-glyceryl dimethacrylate phosphate, propoxylated bisphenol A dimethacrylate, 
Windisch et al. (US ‘156) was relied on for disclosing clustered fillers for dental adhesive materials [abstract; 2:40-50], wherein the clustered fillers are nanoclusters, prepared from silica and zirconia [5:62-65; 6:42-50; 25:49-26:40], and are used in an amount of about 35 wt% (38 wt% in Ex. 9 [28:59-63]) [20:20-25].  Windisch et al. (US ‘156) discloses Si/Zr nanocluster fillers afford dental materials having radiopacity, high strength and high aesthetic character [2:32-40]. 
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Windisch et al. (US ‘156) suggests that Si/Zr nanocluster fillers afford dental materials having radiopacity, high strength and high aesthetic character [2:32-40]. 
In response to applicant's argument that neither Hecht et al. (US ‘444) nor Windisch et al. (US ‘156) identifies any advantage to including an acid-reactive glass filler and a non acid-reactive nanocluster together within the same formulation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that combination of fillers afford reduced electrostatic charging and improved processability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Wang et al. (WO ‘956) provides evidence for Sr/Al/borosilicate glass as non-reactive inorganic fillers [pg. 15, ln. 19-29].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767